J-S59016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.C.             :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: C.D., MOTHER              :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1216 EDA 2018

              Appeal from the Order Entered March 20, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000923-2017,
                         CP-51-DP-0001252-2014

 IN THE INTEREST OF: A.D.             :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: C.D., MOTHER              :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1217 EDA 2018

              Appeal from the Order Entered March 20, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000927-2017,
                         CP-51-DP-0001253-2014

 IN THE INTEREST OF: D.D.             :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: C.D., MOTHER              :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1218 EDA 2018

              Appeal from the Order Entered March 20, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000928-2017,
                         CP-51-DP-0001254-2014
J-S59016-18


    IN THE INTEREST OF: G.D.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: C.D., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1219 EDA 2018

                Appeal from the Order Entered March 20, 2018
     In the Court of Common Pleas of Philadelphia County Family Court at
                       No(s): CP-51-AP-0000929-2017,
                           CP-51-DP-0002605-2015


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

MEMORANDUM BY LAZARUS, J.:                            FILED OCTOBER 19, 2018

       C.D. (Mother)1 appeals from the trial court’s order, entered in the Court

of Common Pleas of Philadelphia County, involuntarily terminating her rights

to her four minor children, S.C. (born 5/2004), A.D. (born 5/2010), D.D. (born

2/2012), and G.D (born 4/2015) (collectively Children).2 After careful review,

we reverse.

       On September 21, 2017, DHS filed petitions to involuntarily terminate

Mother’s parental rights to Children. On March 20, 2018, the trial court held

a termination hearing;3 at the time of the hearing, Children had been in
____________________________________________


1 The trial court also involuntarily terminated the rights to Children’s putative
fathers. They are not parties to this appeal.

2Our Court sua sponte consolidated these appeals (Nos. 1216, 1217, 1218, &
1219 EDA 2018) on May 22, 2018. See Pa.R.A.P. 513.

3Children were represented by both legal counsel and guardians ad litem.
See In Re: T.S., E.S., 2018 Pa. LEXIS 4374, 2018 WL 4001825, at *10 (Pa.


                                           -2-
J-S59016-18



placement for 30 months.           Children were all in kinship care at maternal

grandmother’s home and thriving emotionally, socially, and academically.

       Caseworker Lakesha Goodwin, an APM4 caseworker for the family,

testified at the termination hearing that Children came into placement

following a 2012 report that Mother had tried to commit suicide by overdosing

on pills. The report, which was substantiated, also alleged that Mother had

been diagnosed with depression and had a history of abusing marijuana and

Phencyclidine (PCP). Children were adjudicated dependent in 2014 and placed

into maternal aunt’s care; the Department of Human Services (DHS)

discharged the case in February 2015. Children were reunified with Mother

on February 24, 2015.          In September 2015, DHS obtained an order for

protective custody for Children following reports of one of the Children’s

Fathers being incoherent at a gas station with two of the children and that

Mother was also using drugs and had been intoxicated at D.D.’s school.

       On October 8, 2015, Children were adjudicated dependent and placed

into foster care; legal custody of Children was transferred to DHS.        DHS

developed a case plan for Mother to improve her parenting capabilities, ensure

____________________________________________


filed Aug. 22, 2018) (“[D]uring contested termination-of-parental-rights
proceedings, where there is no conflict between a child’s legal and best
interests, an attorney-guardian ad litem representing the child’s best interests
can also represent the child’s legal interests.”).

4 APM stands for “Asociacion Puertorriquenos en Marcha.” It is a non-profit
family services organization that “helps families face life’s challenges by
offering a full spectrum of bilingual and culturally sensitive social services
related to education, health, human services, and community and economic
development.” See http://apmphila.org/about (last visited 9/19/18).
                                           -3-
J-S59016-18



stable housing, enhance her relationship with Children, and address her

substance abuse and mental health issues.            Mother was substantially

compliant with her permanency plan from September 2016 until the

permanency hearing in March 2017, at which time the court noted Mother was

only moderately compliant. A March 10, 2017 clinical evaluation unit (CEU)

progress report noted that Mother completed her substance abuse treatment,

had tested negative in all of her urine drug screenings and recommended that

the court congratulate Mother on completing treatment. CEU Progress Report,

3/10/17. The court’s June 2017 permanency order indicates that Mother was

not compliant with the permanency plan and had not visited with Children

since January 2017; the court decreased Mother’s visitation to biweekly,

supervised visits at DHS.

      Caseworker Goodwin testified that: S.C. does not want to visit Mother;

had last seen Mother in December 2016; S.C. would not suffer irreparable

harm if Mother’s rights were terminated; and adoption was in S.C.’s best

interest. Goodwin also testified that: A.D. had last visited with Mother in

January 2017; A.D. does not ask about Mother; A.D. would not be irreparably

harmed if Mother’s rights were terminated; and adoption would be in A.D.’s

best interest. Goodwin also testified that: D.D. last saw Mother in January

2018; D.D. does not ask about Mother; D.D. would not suffer irreparable harm

if Mother’s rights were terminated; and that adoption is in D.D.’s best interest.

Finally, Caseworker Goodwin testified that G.D.: last visited with Mother in

January 2018; does not appear to be attached to Mother during visits; has no


                                      -4-
J-S59016-18



parent-child bond with her as he was placed into DHS care shortly after his

birth; that he would not suffer irreparable harm if Mother’s rights were

terminated; and that adoption is in his best interest.5

       Mother, who also testified at the termination hearing, noted that she

completed both her alcohol and drug treatment plans, as well as her mental

health treatment and parenting classes, in compliance with DHS’ case plan.

She testified that she visits Children “[a]s much as possible” and that she

attended visits with Children every two weeks except for when she was

incarcerated.     N.T. Termination Hearing, 3/20/18, at 56.       Finally, Mother

testified that she called the caseworker “every day” in the past two months to

arrange visits, but no one showed up at the visits.6 Id. at 58-59.

____________________________________________


5 Mother was arrested for driving under the influence (DUI- alcohol) in January
2017. At the time of the termination hearing, this DUI case was still pending
in the trial court. See N.T. Termination Hearing, 3/20/18, at 58. See also
First Judicial District of Pennsylvania Secure Court Summary, MC-51-CR-
0002318-2017 (DUI: Gen. Imp/Inc of Driving Safely, 1st Off – awaiting appeal
hearing).

6 Notably, DHS confirmed that Mother almost daily contacted DHS to have bi-
weekly visits with Children in February and March 2018 (after the filing of the
petitions), however, foster parents were not cooperative in arranging those
visits. See N.T. Termination Hearing, 3/20/18, at 49-50 (“For this month,
mom has contacted me almost every day for a visit and I tried to contact the
family the night the visit didn’t happen.”). The record is replete with
references to a PFA order between Mother and maternal grandmother;
Mother’s counsel intimated that grandmother may have also affected Mother’s
ability to visit with Children prior to the filing of the termination petition. Id.
at 66. However, the court noted that it considered Mother’s visitation
attempts, but also stated that “the [c]ourt has to take not only that window,
but the [c]ourt has to take the whole perspective, the whole case, since the
kids came [in]to care.” Id. at 69.


                                           -5-
J-S59016-18



     Following the termination hearing, the court entered an order

involuntarily terminating Mother’s parental rights to Children, based on




                                 -6-
J-S59016-18



sections 2511(a)(1), (2), (5), (8),7 and (b)8 of the Adoption Act.9 Mother filed

a timely notice of appeal and complied with the trial court’s request to file a
____________________________________________


7 Pursuant to section 2511(a), the rights of a parent may be terminated after
a petition filed on any of the following grounds:

       (1) The parent by conduct continuing for a period of at least six
       months immediately preceding the filing of the petition either has
       evidenced a settled purpose of relinquishing parental claim to a
       child or has refused or failed to perform parental duties.

       (2) The repeated and continued incapacity, abuse, neglect or
       refusal of the parent has caused the child to be without essential
       parental care, control or subsistence necessary for his physical or
       mental well-being and the conditions and causes of the incapacity,
       abuse, neglect or refusal cannot or will not be remedied by the
       parent.

       (5) The child has been removed from the care of the parent by
       the court or under a voluntary agreement with an agency for a
       period of at least six months, the conditions which led to the
       removal or placement of the child continue to exist, the parent
       cannot or will not remedy those conditions within a reasonable
       period of time, the services or assistance reasonably available to
       the parent are not likely to remedy the conditions which led to the
       removal or placement of the child within a reasonable period of
       time and termination of the parental rights would best serve the
       needs and welfare of the child.

       (8) The child has been removed from the care of the parent by
       the court or under a voluntary agreement with an agency, 12
       months or more have elapsed from the date of removal or
       placement, the conditions which led to the removal or placement
       of the child continue to exist and termination of parental rights
       would best serve the needs and welfare of the child.

23 Pa.C.S. §§ 2511(a) (1), (2), (5) & (8).

8The court ultimately stated “there would be no irreparable harm done to the
[C]hildren . . . since there is no maternal bond between [M]other and
[C]hildren [and] there is no positive beneficial relationship that should be
preserved.” N.T. Termination Hearing, 3/20/18, at 70.


                                           -7-
J-S59016-18



Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal. On

appeal, Mother presents the following issues for our consideration:

        (1)   Whether the trial court erred by terminating the parental
              rights of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(1)
              without clear and convincing evidence of [M]other’s intent
              to relinquish her parental claim or refusal to perform her
              parental duties.

        (2)   Whether the trial court erred by terminating the parental
              rights of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(2)
              without clear and convincing evidence of [M]other’s present
              incapacity to perform parental duties.

        (3)   Whether the trial court erred by terminating the parental
              rights of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(5)
              without clear and convincing evidence to prove that
              reasonable efforts were made by Department of Human
              Services to provide [M]other with additional services and
              that the conditions that led to placement of the children
              continue to exit.

        (4)   Whether the trial court erred by terminating the parental
              rights of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(8)
              without clear and convincing evidence that the conditions
              that led to placement of the children continue to exist when
              [M]other presented evidence of compliance with the goals
              and objectives of her family service plan.

        (5)   Whether the trial court erred by terminating the parental
              rights of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(b)
              without clear and convincing evidence that there is no
              parental bond between [M]other and [C]hildren and that
              termination would serve the best interest of the [C]hildren.

Mother’s Brief, at 7.




____________________________________________



9   23 Pa.C.S. §§ 2101-2910.

                                           -8-
J-S59016-18



      It is well established that:

      In a proceeding to terminate parental rights involuntarily, the
      burden of proof is on the party seeking termination to establish
      by clear and convincing evidence the existence of grounds for
      doing so. The standard of clear and convincing evidence is defined
      as testimony that is so “clear, direct, weighty and convincing as
      to enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.” It is well
      established that a court must examine the individual
      circumstances of each and every case and consider all
      explanations offered by the parent to determine if the evidence in
      light of the totality of the circumstances clearly warrants
      termination.

In re Adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). See also In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006) (party

seeking termination of parental rights bears burden of proving by clear and

convincing evidence that at least one of eight grounds for termination under

23 Pa.C.S. § 2511(a) exists and that termination promotes emotional needs

and welfare of child set as forth in 23 Pa.C.S. § 2511(b)).

      We review a trial court’s decision to involuntarily terminate parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003). Our scope of review is limited to determining whether

the trial court’s order is supported by competent evidence. Id.

      To the extent that much of Mother’s testimony directly contradicted

Caseworker Goodwin’s, the court deemed Mother not credible.             Trial Court

Opinion, 6/26/18, at 6, 8, 10, 13. While our Court recognizes that “the trial

court, as the finder of fact, is the sole determiner of the credibility of witnesses

and all conflicts in testimony are to be resolved by [the] finder of fact,” we are



                                       -9-
J-S59016-18



equally mindful that “[t]he burden of proof is on the party seeking termination

to establish by clear and convincing evidence the existence of grounds for

doing so.”    In re D.A.T., 91 A.3d 197, 203 (Pa. Super. 2014) (citation

omitted) (emphasis added). See In re Adoption of S.P., 47 A.3d 817, 826-

27 (Pa. 2012) (trial court’s credibility and weight determinations will not be

disturbed on appeal when they are supported by competent evidence in

record) (emphasis added); In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.

Super. 2003) (if trial court’s findings are supported by competent evidence,

we must affirm court’s decision, even if record could support opposite result).

      Here, Caseworker Goodwin’s contradicted testimony was not supported

with credible, documentary evidence.     In re T.F., 847 A.2d 738, 742 (Pa.

Super. 2004) (clear and convincing standard requires evidence that is “so

clear, direct, weighty, and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in

issue.”). In fact, several times Goodwin recanted her statement regarding

Mother’s non-compliance with her permanency plan. The record reveals that

Mother was substantially compliant from the beginning of her permanency

plan in September 2016 until her permanency hearing in March 2017, when

the court’s permanency order states she has been “moderately compliant.”

      The record also contains conflicting documentary evidence.            For

example, a progress report dated October 19, 2017 indicates that Mother has

not completed her PCE, while another progress report dated the same day

notes that she completed her scheduled PCE and the Agency recommended


                                     - 10 -
J-S59016-18



no further treatment. Moreover, several progress reports note that the CEU

did not have further information on Mother’s treatment progress or that the

CEU was unable to retrieve further information on Mother’s progress; Mother,

however, provided documentation to show that she attended and completed

her ordered treatment, was consistently employed, and has lived in a four-

bedroom/2-bathroom house for more than nine years.10 Finally, Caseworker

Goodwin testified that S.C., the oldest of the Children, does not want to visit

Mother. However, a letter from S.C., included as an exhibit in the record,

states that she wants to continue to see Mother.

       Mother testified that she was unable to visit Children when she was

incarcerated; the record supports Mother’s excuse for missing visits beginning

in January 2017. A criminal court summary indicates that Mother had been

arrested on January 25, 2017, and was awaiting an appeal hearing on DUI

charges. At the termination hearing, Caseworker Goodwin speculated that

Mother’s DUI was a result of her being under the influence of PCP. See N.T.

Termination Hearing, 3/20/18, at 24 (“Well, this was mom’s drug of choice.”).

However, Mother testified she was stopped for being under the influence of

alcohol. Id. at 62. Again, at the time of the termination hearing, Mother had

not yet been tried on the DUI charge.




____________________________________________


10 Mother also testified that S.C.’s putative father, who was a drug addict and
often incarcerated, no longer lives with her. N.T. Termination Hearing,
3/20/18, at 61.
                                          - 11 -
J-S59016-18



       In In re B., N.M., 856 A.2d 847 (Pa. Super. 2004), our Court

recognized:

       [T]he trial court must consider the whole history of a given case
       and not mechanically apply the six-month statutory provision. The
       court must examine the individual circumstances of each case and
       consider all explanations offered by the parent facing termination
       of his or her parental rights, to determine if the evidence, in light
       of the totality of the circumstances, clearly warrants the
       involuntary termination.

Id. at 855 (internal citation omitted).

       Under a totality of the circumstances, we cannot conclude that

termination is clearly warranted.         Drug and alcohol use and mental health

issues were DHS’ primary concerns when it removed Children from Mother’s

care. See N.T. Termination Hearing, 3/20/18, at 21. Mother unequivocally

completed her drug and alcohol treatment; other than being referred for a

behavioral health specialist assessment in September 2017, there was no

evidence of further mental health concerns regarding Mother. While Mother

has a pending DUI charge, she has not yet been proven guilty of that offense.

Moreover, only one out of over 20 urine screens spanning from January 2016

to August 2017 resulted in a positive screen.11         DHS’ claims that Mother

frequently missed random drug/urine screens is belied by the record. She

underwent urine screens in January 2016, February 2016, March 2016, April



____________________________________________


11 Mother’s only positive urine/drug screen result was on September 14, 2016
for marijuana.



                                          - 12 -
J-S59016-18



2016, July 2016, August 2016, September 2016, November 2016, December

2016, January 2017, February 2017, July 2017, and August 2017.12

       We recognize that Children have been in care for almost 35 months to

date and they are thriving in kinship care. We, however, cannot overlook the

fact that Mother has made significant efforts in completing her permanency

plan in order to overcome her drug and alcohol dependency issues and reunify

with Children. A single caseworker testifying to what she believed to be best

for Children (and which often contradicted Mother’s own testimony and at

times was contradicted by record evidence), without documentation to

support her argument to terminate Mother’s parental rights under section

2511(a), is simply not “clear and convincing.” In re D.A.T., supra. Thus,

we must reverse.

       Order reversed.13




____________________________________________


12Mother completed urine/drug screens multiple times in March 2016, April
2016, August 2016, and July 2017.

13Having determined that there is insufficient evidence to support the court’s
order terminating Mother’s parental rights under section 2511(a), we need not
address whether there was sufficient evidence for termination under section
2511(b), where it is a bifurcated process. See In re L.M., 923 A.2d 505, 511
Pa. Super. 2007) (“Only if the court determines that the parent’s conduct
warrants termination of his or her parental rights does the court engage in the
second part of the analysis pursuant to Section 2511(b)[.]”).

                                          - 13 -
J-S59016-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/18




                          - 14 -